 In the Matter Of UNITED STATES VANADIUM CORPORATION, PINE CREEKUNITandINTERNATIONAL UNION OF MINE, MILL & SMELTERWORKERS, CIOCase No. 20-R-1580.Decided May 28,1946Mr. Robert M. Mahoney,of Grand Junction, Colo., for the Company.Messrs. Gladstein, Andersen, Resner, Sawyer, & Edises,byMr. Ber-tram Edises,of Oakland, Calif., andMr.William Gately,of San Fran-cisco, Calif., for the CIO.Mr. J. R. Daniels,of Bishop, Calif., for the IWW.Mr. Herbert J. Nester,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon a petition duly filed by International Union of Mine, Mill &SmelterWorkers, CIO, herein called the CIO, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of United States Vanadium Corporation, Pine Creek Unit,Bishop, California, herein called the Company, the National Labor Re-lations Board provided for an appropriate hearing upon due notice beforeDavid Aaron, Trial Examiner. The hearing was held at Bishop, Cali-fornia, on March 19, 1946. The Company, the CIO, and Metal MineWorkers Industrial Union, No. 210, of the Industrial Workers of theWorld, herein called the IWW, appeared and participated.' All partieswere afforded an opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues. During thecourse of the hearing, the IWW moved to dismiss the petition on thegrounds that existing bargaining agreements between the Company andthe IWW, covering certain employees at the Company's mine, and be-'Although InternationalUnion of OperatingEngineers,Local No.12,A. F. of L., hereincalled the AFL, was duly served with a copy of the Notice of Hearing, it did not enteran appearanceat the hearingand did notparticipatein the proceedings herein68 N. L. R. B., No. 46.389 390DECISIONS OF NATIONALLABOR RELATIONS BOARDtween the Company and the AFL covering certain employees at themill, constitute a bar to a determination of representatives. The TrialExaminer referred the motion to the Board for ruling. Subsequent tothe hearing, the Company also moved to dismiss on similar grounds.For the reasons hereinafter set forth the motions of both the IWW andtheCompany are denied, The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed. Allparties were afforded opportunity to file biefs with the Board.Uponthe entire record in the case,the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYUnited States Vanadium Corporation, a wholly owned subsidiary ofUnion Carbide and Carbon Corporation, is a Delaware corporation, hav-ing its principal office in New York City, and is engaged in the develop-ment of natural resources and production of various types of metals forindustrial use. At its Pine Creek plant located at Bishop, California, theonly plant involved in this proceeding, the Company operates a mine andsmeltering and refining mill for the production of tungsten, molybdenum,and copper concentrates. During the 6-month period immediately pre-ceding the hearing, the Company received at its Pine Creek plant ma-terials valued in excess of $100,000, more than 50 percent of which orig-inated at points outside the State of California. During the same period,theCompany produced products valued in excess of $100,000, morethan 75 percent of which was shipped to points outside of the State ofCalifornia.The Company admits that it is engaged in commerce within the mean-ing of the National Labor Relations Act.IITHE ORGANIZATIONS INVOLVEDInternationalUnion of Mine, Mill & Smelter Workers is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.Metal Mine Workers Industrial Union No. 210, is a labor organiza-tion affiliated with the IndustrialWorkers of the World, admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONUnder date of October 23, 1945, the CIO requested recognitionfrom the Companyas exclusive bargaining representative of certainemployees in both the. Company'smine and the smeltering mill. The UNITED STATES VANADIUM CORPORATION391Company refused to accord recognition to the CIO until it had beencertified by the Board in an appropriate unit. On October24, 1945, theCIO filed its petition herein.On June 1, 1943, the Company and IWW entered into a collec-tive bargainingcontract covering certain employeesin the mine, whichprovided,in part,as follows :This agreement shall become effective immediatelyupon the au-thorizedsigningthereof by the parties and shall continuein effectfor six(6)months and shall automaticallycontinue thereafter un-less eitherparty notifies the other in writingnot less than sixty(60) days prior to the expiration date thata discontinuance ormodificationisdesired.The Company and IWW contend that this contract has renewed it-self semi-annually, pursuant to theabove automatic renewal clause, andtherefore constitutes a bar to the present proceedings.Assuming, as theCompany and the IWW contend, that the contract was automaticallyrenewed on December 1, 1945, for another 6-months' period,2itwillagain be subject to automatic renewal on June 1, 1946 (in the absenceof proper notice given prior to April 1, 1946). Inasmuchas the peti-tion herein was filed prior to the automatic renewal date of April 1,1946,we find that the contract constitutes no bar to apresent deter-mination of representatives.Under date of October 9, 1943, the Company and the AFL enteredinto a collective bargaining contract covering certain employees of theCompany's mill. The contract was for a period of 1 year, and providedthat it would automatically continue thereafterfor annual periods, un-less notice was given in writing not less than sixty (60) days prior tothe annual expiration date that either party desired toterminate ormodify the contract. On October 22, 1945, after the contract had beenautomatically renewed pursuant to its terms, and after it had been ineffect for approximately 2 weeks of its new term, the Company re-quested the AFL to enter into negotiations concerning the modifi-cation of certain wage rates established by the original contract. As hasbeen stated, the CIO filed its petition 2 days later. Pursuant totheCompany's request, the Company and the AFL met in a seriesof bargaining negotiations beginning October 29, 1945,and as a resultthereof, executed a collateral agreement dated November 16, 1945,whereby wage rates for 10 job classifications were changed, and 4 newjob classifications and wage rates were established.32 Inasmuch as the petition of the C. I. O. was filed subsequent to October 1, 1945, theautomatic renewal date of the contract, it did not operate to remove as a bar, the renewedcontract of December 1, 1945 SeeMatter of Mill B, Inc., et al,40 N L. R. B. 346.3The contract as originally executed provided for 40 jobclassifications and wage ratestherefor. 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Company and the IWW contend that the foregoing contract,as automatically renewed, constitutes a bar to the instant proceeding.4The CIO however, contends that the contract was opened by virtueof the subsequent modification thereof, and therefore, cannot operateas a bar.The Board has held that where a contract provides for modificationsduring its term, the negotiation or effectuation of such modification bythe parties,without attempting to renew or extend the term of thecontract, does not operate to open the contract so as to permit the rep-resentation claim of a rival union to raise a question concerning rep-resentation.5 Conversely, however, where the parties during the term ofthe contract attempt to effect modifications which are not provided fortherein, or are beyond the scope of the modification clause containedin the contract,e the Board will deem the contract to be opened, thusmaking timely a rival representation claim otherwise prematurely pre-sented in advance of the normal expiration date of the contract. In theinstant case, the contract makes no provision for modification duringits term ; in fact, it expressly provides that "the Company agrees to payand the Union agrees to accept the wages which shall remain in effectduring the life of the contract."We find, therefore, that the CIO'sclaim of interest and the filing of the petition herein are timely, andthat the contract between the Company and the AFL constitutes nobar to a present determination of representatives.A statement of a Board agent, introduced into evidence at the hearing,indicates that the CIO represents a substantial number of employeesin the units hereinafter found to be appropriate.7We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in accord with the agreement of the parties, the followingunits to be appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.*As previously indicated, the A. F. L. did not participate in the proceedings and conse-quently makes no claim respecting its contract with the Company as a bar to a determinationof representatives.SeeMatter of Green Bay Drop Forge Company, 57N. L. R. B. 1417;Matter of Story andClark Piano Company,61N. L. R. B. 614; also cf.Matter of Marvel-Schebler Division, BorgWarner Corporation,56 N. L. R. B. 105,Matter of The Ohio River Company (Illinois RiverDivision),66 N. L. R B. 128.SeeMatter of Olin Industries, Inc (Western Cartridge Division, East Alton, Illinois),67 N. L. R. B. 1043.7The Field Examiner reported that the CIO submitted 115 application cards bearing thenames of 45 persons appearing on the Company pay roll of November 3, 1945. During the hear-ing the CIO submitted 27 additional cards, all of which bore names of persons appearing ontheCompany's pay roll.There areapproximately 115 employees in the appropriate units. UNITED STATES VANADIUM CORPORATION3931.All employees of the Companyat its PineCreek plantin the upperand lower millsand at thelower crusher;including operators,welders,welders'helpers, repairmen and oilers of the tram; welders, mechanics,machinists, pipe fitters and oilers at the mill ; heavy duty operators andmechanics,repairmen,and oilerson heavy duty equipment ; and except-ing all supervisoryemployees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, or effec-tively recommendsuch action.2.All remaining employees of the Company at its Pine Creek plant,excluding executives,technicalworkers, clerical workers,foremen andshiftbosses, guards,caretakers, and truck driversand helpers in inter-state commerce.8V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representatives whichhas arisen be resolved by elections by secret ballot among the employees inthe units found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the Direction of Elec-tions herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with United States VanadiumCorporation, Pine Creek Unit, of Bishop, California, elections by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction and su-pervision of the Regional Director for the Twentieth Region, acting inthismatter as agent for the National Labor Relations Board, and sub-ject to Article III, Sections 10 and 11, of said Rules and Regulations,among employees in the units found, appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees in the armed forces oftheUnited States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of thesThe foregoing units are substantiallythe same as those found to be appropriate in CasesNos. R-3619 and R-3639, 43 N. L.R. B. 418. 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDelections, to determine whether or not the employees in Unit I, of Sec-tion IV, above, desire to be represented by International Union of Mine,Mill& Smelter Workers, CIO," for the purposes of collective bar-gaining,and to determine whether or not the employees of Unit II,of Section IV, above, desire to be represented by International Union ofMine,Mill& SmelterWorkers, CIO, or by Metal Mine WorkersIndustrialUnion No. 210, IWW, for the purposes of collective bar-gaining,or by neither.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Elections.We shall accord the International Union of Operating Engineers, Local No 12, AFL,a place on theballot in theelection forUnitI,which comprises those employees covered byits recent contract,providedthat it notifies the Regional Director of the Twentieth Regionwithin five (5) days of the date of this Decision and Directors of Elections,indicating itsdesire to participate in such election.